Citation Nr: 1827576	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  10-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder injury. 

2.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from May 1958 to May 1960.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2017, the Board remanded the claims for a Board hearing.  The Veteran withdrew his hearing requested in a March 2018 letter.  The issues are again before the Board for appellate review.

The issue of entitlement to service connection for a right shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's diabetes mellitus did not manifest during service, within one year of service, or as a result of active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases, including diabetes mellitus and arthritis, will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service (for diseases listed in 38 C.F.R. § 3.309(a)) may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records are silent as to complaints of or treatment for diabetes mellitus.  The Veteran reported, in his initial claim, that onset of his diabetes was in 1980.  The earliest record in the file establishing a diagnosis of diabetes is in February 2006.  Additional VA and private treatment records show a diagnosis of diabetes mellitus.

It is not in dispute that the Veteran has diabetes mellitus.  However, service connection for his diabetes mellitus on the basis that such disability became manifest in service and persisted is not warranted.  There is no indication that any form of presumption is warranted.  

As the Veteran has reported the onset of diabetes mellitus in 1980, more than 20 years after separation from service, service connection on a chronic disease presumptive basis (under 38 U.S.C. § 1112; 38 C.F.R. § 3.309(a)) is not warranted.  While service connection may be shown by continuity of symptomatology post service, diabetes mellitus was not shown until approximately 20 years after service; thus, the preponderance of the evidence is against a finding of continuity.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Furthermore, there is no competent (medical) evidence in the record that suggests that a disease, injury, or event in service may have been an etiological factor for the Veteran's development of his current diabetes mellitus.  The Veteran has not submitted any medical opinion or medical literature in support of his claim.  The Veteran's DD-214 indicates no foreign service and the Veteran has not otherwise asserted his diabetes is due to herbicides.

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether the current diagnosis of diabetes mellitus can be related to service - falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, any assertions by the Veteran as to diagnoses and causation have no probative value.

The preponderance of the evidence is against the claim of service connection for diabetes mellitus; therefore, the benefit of the doubt rule does not apply and the appeal as to this matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 54-56.

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has not been afforded a VA examination in connection with the service connection claim addressed herein.  The Secretary's obligation under 38 U.S.C.A. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the present claim, as there is no competent credible evidence of record which indicates that the Veteran's diabetes was incurred in his military service, an opinion as to this matter is not warranted.

ORDER

Entitlement to service connection for diabetes mellitus is denied.



REMAND

The Veteran asserts service connection for a right shoulder disorder is warranted as incurred due to injury during active service.  Although the service treatment records do not include any complaints or diagnosis of a right shoulder injury, the Veteran assert he sustained an injury when he fell off the back of a 3/4 ton vehicle and landed on his right shoulder.  He stated he was transported to the field medical tent.  A February 2009 private x-ray report showed a diagnosis of displaced right acromioclavicular (AC) joint which may be due to old injury.  During a March 2010 private follow-up, the examiner indicated the Veteran has an old injury which may have been incurred while he was in the service. 

The Veteran has not been provided a VA examination for his right shoulder claim.  As there is evidence that the Veteran's current right shoulder disorder may be related to a claimed injury in service, the Board finds a VA examination with etiology opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA and non-VA treatment records relevant to the Veteran's right shoulder claim.

2.  After the completion of (1) schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right shoulder disorder.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.

The examiner must opine whether it is at least as likely as not that the Veteran's current right shoulder disorder had its onset during service, is due to an event or injury during service, or is otherwise related to active duty service.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion without resort to speculation, he or she should indicate why such a response would be speculative.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


